DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 11/2/2021 and 11/10/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20140334566, cited in an IDS, hereinafter “Kim”).
Regarding claims 1, 17 and 19, Kim discloses a method performed by a wireless radio transceiver device (implemented as a processor executing stored software, para. 0149), the method comprising: 
receiving a first signal using a first directional beam (receiving end receives plurality of beams, para. 0125); 
receiving a second signal using a second directional beam (receiving end receives plurality of beams, para. 0125); 
based at least on the received first signal and the received second signal, determining (i) a set of one or more direction beams to use for a beam training procedure and/or (ii) an order of evaluating directional beams for a beam finding procedure (arranging beams in sequence of signal strength, selecting 1st beam having max received signal strength, and then iterating through the set of ordered beams, see steps 1503, 1505 and 1057, para. 0126-0127).

Regarding claim 2, Kim further discloses determining a correlation between the received first signal and the received second signal (arranging beams in sequence of received signal strengths, para. 0125, inherently compares signal strengths between beams), wherein the set of one or more directional beams to use for a beam training procedure and/or the order of evaluating direction beams for a beam finding procedure are determined based on the correlation (arranging beams in sequence of signal strength, selecting 1st beam having max received signal strength, and then iterating through the set of ordered beams, see steps 1503, 1505 and 1057, para. 0126-0127).

Regarding claim 3, Kim further discloses the correlation between the received first signal and the received second signal corresponds to a similarity between at least one characteristic of the received first signal and at least one characteristic of the received second signal (arranging beams in sequence of received signal strengths, para. 0125, inherently compares signal strengths between beams).

Regarding claim 4, Kim further discloses the similarity between said at least one characteristic of the received first signal and said at least one characteristic of the received second signal is (i) signal strength similarity between the received first signal and the received second signal or (ii) complex-valued similarity between the received first signal and the received second signal (received beams arranged by signal strength, para. 0125).

Regarding claim 7, Kim further discloses the wireless radio transceiver device comprises at least one receiver chain (RF processing circuitry, 1710, Fig. 17, para. 0140), 
the first directional beam is associated with said at least one receiver chain (RF processing 1710 also includes analog beamforming, para. 0140), and 
the second directional beam is associated with said at least one receiver chain (RF processing 1710 also includes analog beamforming, para. 0140).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140334566, cited in an IDS) in view of Seol et al. (US 2013/0301454, hereinafter “Seol”).
Regarding claim 6, Kim discloses everything applied to claim 1 above, but does not expressly disclose the wireless radio transceiver device comprises a first receiver chain and second receiver chain, the first directional beam is associated with the first receiver chain, and a second direction beam is associated with the second receiver chain.
Seol disclose a MIMO beamforming communication system in which the receiver comprises separate RF paths (i.e. “chains”), wherein the beams are associated with the receiver chains (Fig. 7B, analog beams output from the plurality of RF paths/chains, para. 0094, where the corresponding transmitter 700, Fig. 7a forms analog beams having directivity in different directions by analog beamforming, para. 0095).
Because Kim and Seol both disclose MIMO communications systems using hybrid beamforming, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to substitute the receiver of Kim with the MIMO hybrid beamforming receiver of Seol, for the predictable result of implementing a beamforming receiver including a plurality of corresponding RF paths/chains for direction beams.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-20 of U.S. Patent No. 11,190,256. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose everything recited in the claims at issue.
Regarding claim 1, Claim 1 of US Patent 11,190,256 discloses a method performed by a wireless radio transceiver device, the method comprising: 
receiving a first signal using a first directional beam (claim 1, col. 12, l. 28); 
receiving a second signal using a second directional beam (claim 1, col. 12, l. 29-30);
based at least on the received first signal and the received second signal, determining (i) a set of one or more direction beams to use for a beam training procedure and/or (ii) an order of evaluating directional beams for a beam finding procedure (claim 1, col. 12, ll. 31-36).

Claims 17 and 19, are similarly rejected with respect to claims 17 and 19 of US 11,190,256.
Regarding claim 2, claim 1 of US Patent 11,190,256 discloses everything recited.
Regarding claim 3, claim 1 of US Patent 11,190,256 disclose everything recited.
Regarding claim 4, claim 2 of US Patent 11,190,256 discloses everything recited.
Regarding claim 5, claim 3 of US Patent 11,190,256 discloses everything recited.
Regarding claim 6, claim 4 of US Patent 11,190,256 discloses everything recited.
Regarding claim 7, claim 5 of US Patent 11,190,256 discloses everything recited.
Regarding claim 8, claim 6 of US Patent 11,190,256 discloses everything recited.
Regarding claim 9, claim 7 of US Patent 11,190,256 discloses everything recited.
Regarding claims 10, 18, and 20, claims 8, 18, and 20 of US Patent 11,190,256 disclose everything recited.
Regarding claim 11, claim 9 of US Patent 11,190,256 disclose everything recited.
Regarding claim 12, claim 10 of US Patent 11,190,256 disclose everything recited.
Regarding claim 13, claim 11 of US Patent 11,190,256 discloses everything recited.
Regarding claim 14, claim 12 of US Patent 11,190,256 discloses everything recited.
Regarding claim 15, claim 13 of US Patent 11,190,256 discloses everything recited.
Regarding claim 16, claim 14 of US Patent 11,190,256 discloses everything recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/30/2022